Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 1 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 2 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 3 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 4 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 5 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 6 of 7
Case 20-13831-mdc   Doc 1   Filed 09/23/20 Entered 09/23/20 16:36:12   Desc Main
                            Document      Page 7 of 7
